Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 11, 2019

                                       No. 04-19-00237-CV

                          IN THE INTEREST OF C.J.G., A CHILD,
                                       Appellant

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01800
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on May 28, 2019.
Because the reporter’s record was not filed by the due date, this court ordered the reporter’s
record to be filed by June 7, 2019.

        On June 10, 2019, the court reporter responsible for preparing the reporter’s record, Ms.
Angie Jimenez, filed a notification of late record requesting that the deadline for filing the record
be extended to June 21, 2019. The request is GRANTED. See TEX. R. APP. P. 35.3(c). The
reporter’s record must be filed by June 21, 2019. NO FURTHER EXTENSIONS OF TIME
WILL BE GRANTED. See TEX. R. APP. P. 28.4(b)(2) (precluding appellate court from
granting extensions of time to file record in excess of thirty days cumulatively in parental
termination appeals). The clerk of this court shall cause a copy of this order to be served on Ms.
Jimenez by certified mail, return receipt requested, or give other personal notice of this order
with proof of delivery.



                                                      _________________________________
                                                      Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court